Judgment, Supreme Court, New York County (Gregory Carro, J., at plea; Bruce Allen, J., at sentence), rendered May 15, 2006, convicting defendant of attempted sexual abuse in the first degree, and sentencing him to a term of lVs to 4 years, unanimously affirmed.
*363Since defendant did not move to withdraw his plea, his claim that his sentence violated his plea agreement is unpreserved (see e.g. People v Taylor, 5 AD3d 333 [2004], lv denied 3 NY3d 648 [2004], lv denied 3 NY3d 649 [2004]), and we decline to review it in the interest of justice. As an alternative holding, we find no basis for reversal. We also perceive no basis for reducing the sentence. Concur—Mazzarelli, J.E, Friedman, Nardelli, Williams and Freedman, JJ.